                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MLC INTELLECTUAL PROPERTY, LLC,                     Case No. 14-cv-03657-SI
                                   8                    Plaintiff,
                                                                                             ORDER RE: ADMINISTRATIVE
                                   9              v.                                         MOTION FOR LEAVE TO FILE
                                                                                             UNDER SEAL PORTIONS OF
                                  10     MICRON TECHNOLOGY, INC.,                            MICRON'S MOTION TO STAY
                                                                                             PENDING REEXAMINATION
                                  11                    Defendants.
                                                                                             Re: Dkt. No. 358
                                  12
Northern District of California
 United States District Court




                                  13          On March 12, 2019, defendant Micron filed an administrative motion for leave to file under

                                  14   seal portions of its motion to stay pending reexamination. Dkt. No. 358. Mr. Riffe’s declaration in

                                  15   support of the administrative motion states that the material sought to be sealed was designated as

                                  16   confidential by MLC. Riffe Decl. ¶ 3 (Dkt. No. 358-1). Pursuant to Civil Local Rule 79-5(e)(1),

                                  17   MLC, as the designating party, was required to file a declaration as required by subsection 79-

                                  18   5(d)(1)(A) establishing that all of the designated material is sealable. MLC did not file a declaration.

                                  19          Accordingly, the Court orders as follows: MLC shall have until March 25, 2019 to file the

                                  20   required declaration. If MLC does not do so, the Court will deny the administrative motion to seal

                                  21   and the material shall be filed publicly.

                                  22          Counsel are reminded to follow the Local Rules regarding administrative motions to seal

                                  23   and to file the necessary declarations for all pending and future administrative motions to seal.

                                  24          IT IS SO ORDERED.

                                  25

                                  26   Dated: March 22, 2019                          ______________________________________
                                                                                        SUSAN ILLSTON
                                  27                                                    United States District Judge
                                  28
